Citation Nr: 0825771	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-40 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The veteran had active military service from July 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.                 

The evidence of record shows that the veteran has been 
diagnosed with numerous psychiatric disorders, other than 
post-traumatic stress disorder (PTSD), to include pychosis 
and depression.  In a statement from a VA physician, A.A.H., 
M.D., that was attached to the veteran's notice of 
disagreement and was received by the RO in December 2004, Dr. 
H. opined that the veteran had a psychiatric diagnosis, other 
than PTSD, which was related to the veteran's period of 
active military service.  Thus, the Board finds that the 
aforementioned VA opinion raises a claim for entitlement to 
service connection for a psychiatric disorder, other than 
PTSD, to include a psychotic disorder.  This issue is 
referred to the RO for all indicated development and 
adjudication.


FINDING OF FACT

1.  The veteran has a current diagnosis of PTSD that has been 
related to an alleged in-service attempted sexual assault and 
harassment.  

2.  There is no competent or credible contemporaneously 
recorded evidence of record that supports the veteran's 
claimed in-service stressors; the preponderance of all of the 
evidence is against a verification of her alleged in-service 
stressors.  




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service. 
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2004 letter sent to the veteran by the RO adequately apprised 
her of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2004 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in her possession and received 
notice of the evidence needed to substantiate her claim, to 
specifically include the pertinent regulations for PTSD based 
on a personal assault, the avenues by which she might obtain 
such evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 
Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  See also 38 C.F.R. 
§ 3.304(f)(3) and Patton v. West, 12 Vet. App. 272, 281 
(1999) regarding sexual assault.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
October 2004 RO decision that is the subject of this appeal 
in its July 2004 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.   

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the service connection claim, but 
she was not provided with notice of the type of evidence 
necessary to establish a rating or effective date for the 
rating in the July 2004 letter.  The Board is cognizant of 
recent decisions of the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that, once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)

As to the untimely notice of the Dingess requirements, there 
is a presumption of error (see Sanders, supra) but such error 
is rebutted in this case because the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD, and, as a result, any question as to the 
appropriate disability rating or effective date to be 
assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  An error "whether procedural or substantive, is 
prejudicial when [it] affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006); accord 
Sanders, supra .  That is, "the key to determining whether 
an error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see Id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, supra, at 128.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, she has been provided a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.     

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but the veteran did not 
receive a VA examination for the purposes of deciding this 
claim, apparently because the RO did not deem such an opinion 
or examination to be "necessary" to render its decision on 
the claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. § 
3.159(c)(4).  

In this case, the diagnosis of PTSD is not in dispute.  This 
appeal turns on the question of whether the veteran's claimed 
in-service stressor upon which a diagnosis of PTSD has been 
based has been verified.  The Board finds that the record 
does not verify the alleged in-service stressors.  
Accordingly, a VA examination or opinion is not warranted.  
As explained in more detail below, the veteran has not 
provided enough information to verify her alleged in-service 
stressor of being followed and harassed by a group of 
"lesbians".  38 C.F.R. § 3.304(f)(3). 

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and her procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," as in this case, or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R. § 3.304(f)(3) provides that evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. Id.



III.  Analysis

The veteran alleges that during service, she experienced an 
attempted sexual assault by a group of women who later 
harassed her.  Specifically, she maintains that while she was 
at boot camp at Paris Island, South Carolina, some "gay 
women marines came onto [her] and then harassed [her] because 
[she] would not accept their suggestions of same sex acts."  
The veteran reports that she started having nightmares about 
the event until she was transferred to Camp Lejuene in North 
Carolina.  According to the veteran, while she was at Camp 
Lejuene, the same group of women approached her and implied 
that they had the authority to make her do whatever they 
wanted.  The veteran indicates that she resisted and the 
nightmares returned.  She notes that the group of women 
consistently "came onto her when there was no one else 
around, trying to make it look like [she] was paranoid."  
According to the veteran, she talked to a sergeant in the WM 
(Women Marine) Command, but she did not know if the sergeant 
did anything.  The veteran states that she kept getting 
orders to transfer somewhere else and just as she was going 
to execute the orders, they would get cancelled.  She 
indicates that while that was going on, she had to make 
training films with the group of gay women Marines who had 
attempted to assault her.  The veteran reports that she 
started to get depressed until she received orders to 
transfer to the Military Administrative School at Camp 
Pendleton, California.  According to the veteran, when she 
arrived at Camp Pendleton, a member of Platoon 7B told her 
that the group of gay women Marines was planning on killing 
her so she better "watch [her] back."  The veteran contends 
that after her discharge, she developed PTSD which was caused 
by these claimed in-service events.

The Board observes that the veteran did not engage in combat 
and it is not contended otherwise.  Therefore, the provisions 
of 38 U.S.C.A. § 1154 are not applicable.

The veteran's service medical records are negative for any 
complaints or findings of any psychiatric disorder, to 
include PTSD.  In September 1970, the veteran underwent an 
administrative discharge examination.  In the examination 
report, the examiner indicated that the veteran was being 
administratively discharged because she was pregnant.  She 
was clinically evaluated as "normal" for psychiatric 
purposes.  

VA Medical Center (VAMC) outpatient treatment records, dated 
from January to July 2007, show intermittent treatment for 
the veteran's history of psychosis.  In April 2004, the 
veteran underwent a follow-up evaluation.  In regard to an 
assessment, the examiner stated that the veteran had a long-
standing history of paranoid delusions regarding persecution 
by homosexual women she met in the military, depressed mood, 
and multiple suicide attempts.  According to the examiner, 
both the veteran's delusions and mood symptoms seemed to have 
existed most of her life.  The diagnosis was the following: 
(Axis I) psychotic disorder, not otherwise specified; rule 
out schizophrenia; rule out delusional disorder; rule out 
mood disorder with psychotic features, (Axis III) Parkinson's 
disease, (Axis IV) medical illness impacting functional 
status; inability to communicate feelings with family 
members, and (Axis V) Global Assessment of Functioning (GAF) 
score of 55.  

The VAMC outpatient treatment records also include a medical 
statement from Dr. A.A.H., dated in May 2004.  In the 
statement, Dr. H. indicated that the veteran was under his 
psychiatric care and that she was one of his most severely 
impaired psychiatric patients.  According to Dr. H., the 
veteran suffered from a psychotic disorder, not otherwise 
specified, and a major depressive disorder.  Dr. H. reported 
that she also suffered from PTSD, "but curiously the 
traumatic event in question [was] likely to have been a 
delusion first experienced while she was in the service."  
Dr. H. noted that the veteran was profoundly depressed and 
paranoid, feeling that she was being followed by lesbian 
veterans that she encountered during her time in the service 
that propositioned her and continued to pursue her.  
According to the veteran, she did not report the attempted 
assault to her superiors because she feared retribution by 
the homosexual veterans.  

In an additional VA statement from Dr. H., dated in October 
2005, Dr. H. provided a series of references from psychiatric 
literature which supported the causal link between psychosis 
and PTSD.  According to Dr. H., in his previous May 2004 
statement, he supported the veteran's claim for service-
connected disability based on what he took to be credible 
evidence that she suffered a psychotic episode while serving 
in the military and that she suffered from PTSD, as well as 
continuing psychosis and depression, as a result of those 
traumatic psychotic experiences.  Dr. H. then listed numerous 
articles in the professional literature supporting such a 
link.  

In light of the above, the initial diagnosis of PTSD was in 
the May 2004 statement from Dr. H.  Thus, with respect to the 
application of 38 C.F.R. § 3.304(f), the veteran is able to 
show a current diagnosis of PTSD from this May 2004 statement 
and that Dr. H. linked the veteran's PTSD to her alleged in-
service attempted sexual assault and subsequent harassment.  
The Board further observes that in the October 2005 
statement, Dr. H. opined, in essence, that the veteran 
suffered from PTSD as a result of an in-service psychotic 
episode in which she believed that she was propositioned by 
lesbian veterans.  [To the extent that Dr. H. also reported 
that the veteran continued to experience psychosis, the Board 
notes that, as stated in the Introduction of this decision, 
the issue of entitlement to service connection for a 
psychiatric disorder, other than PTSD (which would include 
psychosis), is referred to the RO for additional 
development.]  From these findings, the Board is able to 
conclude that two elements of the regulatory requirement for 
service connection (current diagnosis and nexus to an alleged 
stressor) have been met.  The final requirement, that an in- 
service stressor be confirmed by evidence of record, is thus 
the crucial determinative issue to which the Board must focus 
its attention.

The veteran's service medical records are negative for any 
evidence of an attempted sexual assault while the veteran was 
in the military.  By her own admission, the veteran did not 
divulge to any other person, other than the sergeant in the 
WM Command, that she had been propositioned by a group of 
lesbian veterans, nor is there any indication that any 
writing contemporaneous with the attempted assault, such as a 
diary, was compiled as might tend to verify the existence of 
the claimed event.  In the veteran's substantive appeal, 
dated in October 2005, she stated that the only proof she 
could offer was from a Sergeant G., who worked in the mess 
hall at Camp Pendleton in 1969 and 1970.  However, she stated 
that she did not know where he was currently located.  In 
addition, she did not specifically indicate that she had 
revealed to Sergeant G. that she had been propositioned by 
the lesbian veterans; rather, she only indicated that he had 
"witnessed the hardship [she] was under."  She also noted 
that a Sergeant Major's wife befriended her at that time in 
her life when she needed help; however, once again, the Board 
observes that she did not report that she had told the 
Sergeant Major's wife about the alleged attempted sexual 
assault.  

In the January 2008 statement from the veteran's 
representative, the Veterans of Foreign Wars of the United 
States (VFW), the VFW stated that the veteran's personnel 
records showed that she had been transferred from Camp 
Lejuene to Camp Pendleton in February 1970.  However, the 
Board observes that there is no evidence of record showing 
that the veteran herself requested this transfer.  The Board 
also recognizes that in a July 2004 statement, the veteran's 
mother alleged that the veteran's father called their senator 
to get her transferred to Camp Pendleton.  However, there is 
no evidence of record to support this contention; 
specifically, the veteran's personnel records do not reflect 
any transfer of the veteran due to a senator's request.  The 
Board further notes that according to the VFW, the veteran's 
personnel records documented reassignment due to academic 
failure in November 1969.  In this regard, while the 
personnel records confirm that the veteran's was reassigned 
due to academic failure in November 1969, there is no 
evidence of record which shows that the veteran's academic 
failure was due to the alleged in-service attempted sexual 
assault.  The records show that her reassignment was due to 
academic failure, but the records do not reveal any 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  

In this case, there are statements in the record from the 
veteran's mother, sister (as reported by Dr. H. in VAMC 
outpatient treatment records) as well as a friend, which 
essentially contend that the veteran had a marked change in 
personality upon her release from active service.  Prior to 
service, the veteran was talkative, social, and happy, but 
after her discharge, she stayed in her room and was 
depressed.  The Board notes that the only reference in these 
statements to an attempted sexual assault, however, is a 
generalized accusation by the veteran's mother that the 
veteran called during service and reported that there was a 
group of women that would not leave her alone and "hassled 
her".  The Board finds that the preponderance of the 
evidence is against the occurrence of the veteran's alleged 
in-service stressors and it is not apparent from the record 
that serious behavioral deficiencies began as a result of any 
in-service incident.

In light of the above, the Board finds that there is nothing 
in the service record or any post-service evidence for 
decades thereafter relating to the alleged attempted sexual 
assault and subsequent harassment.  The VA opinion from Dr. 
H., the veteran's treating psychiatrist, does not lend any 
weight to the allegation of an in-service sexual assault or 
sexual harassment.  In fact, Dr. H. himself questioned the 
credibility of the veteran's alleged in-service stressors and 
noted that the traumatic event in question was likely to have 
been a delusion.  As the veteran's alleged stressor(s) remain 
unconfirmed, any diagnosis based on this alleged stressor(s) 
cannot be considered competent.  Thus, the third element for 
service connection is not met and the claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).








ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


